Citation Nr: 9901316	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkins lymphoma 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1985.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1996 to the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota, so that the claim could be 
developed and adjudicated pursuant to 38 C.F.R. § 3.311, as 
amended.  The case was returned to the Board in November 
1998.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veterans claim has been obtained.

2.  The veteran's non-Hodgkins lymphoma is not due to his 
exposure to ionizing radiation during service.


CONCLUSION OF LAW

Non-Hodgkins lymphoma was not incurred or aggravated as a 
result of exposure to ionizing radiation during active duty.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for service 
connection for non-Hodgkins lymphoma due to exposure to 
ionizing radiation within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
evidence necessary for an equitable disposition of this claim 
has been obtained.
The veteran contends that his non-Hodgkins lymphoma was 
incurred as the result of his exposure in service to ionizing 
radiation from his duties as an instrumentation mechanic 
working with an electron beam gun.  It was contended on 
behalf of the veteran in December 1998 that the December 1997 
VA opinion cannot be relied on because it is based on the 
inaccurate factual premise that exposure to ionizing 
radiation does not increase the risk of contracting non-
Hodgkins lymphoma; consequently, the case should be remanded 
to the RO&IC for another evaluation by a different VA 
physician.

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation in service; (2) the veteran 
subsequently develops non-Hodgkins lymphoma; and (3) the 
lymphoma first becomes manifest five years of more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits (USB) for further consideration.  The USB is to 
consider the claim with reference to specified factors and 
may request an advisory medical opinion from the Under 
Secretary for Health; if, after this consideration, the USB 
determines that there is no reasonable possibility that the 
veterans disease resulted from radiation exposure in 
service, the USB shall so inform the regional office in 
writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311.

The earliest clinical evidence of non-Hodgkins lymphoma is 
an April 1991 VA hospital report, in which it is noted that a 
swollen left lymph node was discovered in January 1991.  A 
biopsy in April 1991 showed malignant lymphoma.  The veteran 
was 27 years old.

According to an August 1991 statement from a VA staff 
physician in the hematology/oncology section, although the 
veteran reported a possible exposure to electron beam 
radiation during military service in 1984 and 1985, no 
information was available regarding the dose of radiation to 
which the veteran was exposed.  The physician went on to say 
that although the relative risk of the development of 
malignant lymphoma appears to be increased in people exposed 
to high doses of radiation, it was not possible to determine 
whether radiation played a role in the development of the 
veterans malignant lymphoma without additional information 
on the veterans radiation exposure.

The veteran testified at a personal hearing before the 
undersigned at the Board in May 1996 that the electron beam 
gun, which was part of the Star Wars program, was fired 
up to 10 times a day; that he was eventually told to put his 
radiation badge in his desk, rather than wear it during the 
firings because the project was almost shut down when a badge 
was left out in the area of the firing and was overexposed; 
that lumps were initially noticed on the side of his neck by 
his wife in December 1990; that he worked with the electron 
beam gun for a little longer than a year; and that his 
condition has been in remission since March 1992.  The 
veterans wife also testified in support of the veterans 
claim.

A report titled History of Occupational Exposure to Ionizing 
Radiation, Air Force Form 1527, which was received by VA in 
September 1996, provided the veterans dose equivalent 
history from July 1, 1984, to June 30, 1985.  A September 
1996 Memorandum from the Radiation Dosimetry, Historical 
Records Section, of the Department of the Air Force, which 
accompanied the radiation report, reveals that no internal 
radiation dosimetry (bioassay data) was found in the Registry 
for the veteran.

VA Compensation and Pension Service referred this case to the 
Under Secretary for Health, for radiation review under the 
provisions of 38 C.F.R. § 3.311, in January 1997.  

A September 1996 statement from the VA staff physician who 
wrote in August 1991 reveals that he could not conclude with 
certainty that the veterans lymphoma was or was not caused 
by radiation exposure.  He said that he was not an expert in 
radiation dosimetry nor in the adverse effects of low level 
radiation.  He felt that it was reasonable for the veteran to 
pursue his claim for service connection for lymphoma because 
his type of lymphoma was very uncommon in someone the 
veterans age and because non-Hodgkins lymphoma has been 
associated with exposure to radiation.  Therefore, this 
physician concluded that it is probable that the radiation 
exposure that the veteran received in service played a role 
in the development of his non-Hodgkins lymphoma.

According to a November 1996 statement from the Radiation 
Health Programs Manager in the Department of the Air Force 
Office of the Surgeon General, the extent of radiation levels 
associated with electron beam technology vary with the device 
used, since there is more than one device.  Although he had 
not received any specific information on which device was 
used by the veteran, accessible exposure rates associated 
with the devices as a whole are relatively low (maximum of 20 
mrem/hour).  

In a December 1996 statement, the veteran cites excerpts from 
Multiple Exposures: Chronicles of the Radiation Age, 1989, by 
Catherine Caufield and Radiation and Human Health, 1981, by 
John W. Gofman, M.D.  These cites involve general statements 
about the relationship between radiation and cancer; they do 
not refer to non-Hodgkins lymphoma.  Also submitted by the 
veteran in December 1996 were color photographs of the 
electron beam gun.

According to a January 1997 Memorandum from the VA Chief 
Public Health and Environmental Hazards Officer, the veteran 
was exposed to the following doses of ionizing radiation 
while in the Air Force, as noted in the Air Force Form 1527 
on file: 0.417 rem each of shallow dose equivalent skin, deep 
dose equivalent whole body beta, gamma and X-ray, and deep 
dose equivalent whole body neutron.  It was noted that the 
Air Force dosimetrist was contacted and he clarified that 
these were administrative doses because the dosimeters 
had not been submitted for reading.  According to information 
in Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 329 and 330, data are 
reasonable consistent in not showing any excess of Hodgkins 
disease associated with radiation and no consistent increase 
has been shown for any other type of lymphoma except for 
multiple myeloma.  Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, by Mettler and Upton, is cited for the 
conclusion that there is a lack of consistent association 
between radiation exposure and increased risk for Hodgkins 
disease and non-Hodgkins lymphoma.  Based on the above, it 
was concluded that it is unlikely that the veterans lymphoma 
can be attributed to exposure to ionizing radiation in 
service.

In a January 1997 statement, the Director of VAs 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the veterans disability was the 
result of service radiation exposure.

The above evidence reveals that the veteran appears to have 
been exposed to radiation in service from working with an 
electron beam gun, although it is unclear exactly how much 
radiation he was exposed to, and he subsequently developed 
non-Hodgkins lymphoma more than 5 years after service 
discharge.  The file contains evidence both for and against 
the claim.  However, while the VA staff physician opined in 
September 1996 that it was probable that radiation exposure 
played a role in the development of the veterans non-
Hodgkins lymphoma, because of the veterans young age and 
the knowledge that non-Hodgkins lymphoma has been associated 
with exposure to radiation, the Board notes that he did not 
cite any medical authority to support this conclusion and he 
indicated that he was neither an expert in radiation 
dosimetry nor in the adverse effects of low level radiation.  

On the other hand, the November 1996 Air Force statement 
indicates that exposure rates to electron beam guns are 
relatively low; and the January 1997 opinion from the Chief 
Public Health and Environmental Hazards Officer cites medical 
authority to support the conclusion that there is no 
consistent association between radiation exposure and 
increased risk of non-Hodgkins lymphoma.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against the claim.

In reaching this decision, the Board has considered the 
decision of the United States Court of Veterans Appeals in 
Hilkert v. West, 11 Vet.App. 284 (1998), holding that VA must 
address all of the factors in 38 C.F.R. § 3.311(e) in 
determining whether a claimed disability was caused by 
service radiation exposure.  As explained above, the Board 
has denied the veterans claim because it has found the 
medical opinion against the claim to be more probative than 
the evidence supporting the claim.  Although the January 1997 
memorandum from the Chief Public Health and Environmental 
Hazards Officer does not specifically discuss all of the 
factors set forth in § 3.311(e), she did state and support 
her conclusion that there is no consistent association 
between low level radiation exposure and an increased risk of 
developing non-Hodgkins lymphoma.  The Board believes that 
this statement can and should be construed to indicate that 
no matter what the other variables might be, there is no 
consistent association between low level radiation exposure 
and an increased risk of developing non-Hodgkins lymphoma.  
It is for this reason that the Board has determined that a 
remand for another VA medical opinion is not required.


ORDER

Entitlement to service connection for non-Hodgkins lymphoma 
due to exposure to ionizing radiation is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
